12/29/2022



                                                                                 Case Number: DA 22-0600



         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 22-0600



IN THE MATTER OF:                        )
SALVATRICE MUSCLE,                       )
     PLAINTIFF AND                       )
APPELLANT,                               )
                                         )
                                              ORDER EXTEND BRIEFING
VS.                                      )
                                                    DEADLINE
                                         )
ANTONIO SANTIN, M.D.                     )
     DEFENDANT AND                       )
APPELLEE.
    .

      Upon Consideration of Appellant’s Motion for Extension of Time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including January 19, 2023, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                     Electronically signed by:
                                        -1-                             Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        December 29 2022